IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00255-CV
 
Roy D. Mitchell,
                                                                                    Appellant
 v.
 
Wells Fargo Bank,
                                                                                    Appellee
 
 
 

From the 40th District
Court
Ellis County, Texas
Trial Court No. 74768
 

MEMORANDUM  Opinion

 




            Roy D. Mitchell has filed a
notice of appeal without specifying the “order or judgment appealed from.”  See
Tex. R. App. P. 25.1(d)(2). 
According to the district clerk, Mitchell’s case is still pending in the trial
court.  The Clerk of this Court notified the parties that the appeal was
subject to dismissal for want of jurisdiction because the trial court has not
signed a final judgment or other appealable order and advised that the appeal
may be dismissed unless Mitchell or some other party filed a response showing
grounds for continuing the appeal.  See Tex. R. App. P. 42.3(a).  The
Court has received no response.  Accordingly, the appeal is dismissed.  See Ogletree
v. Matthews, 262 S.W.3d 316, 319 n.1 (Tex. 2007) (“Texas appellate courts
have jurisdiction only over final orders or judgments unless a statute permits
an interlocutory appeal.”).
                                                                        FELIPE REYNA
                                                                                                Justice

Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed September 16, 2009
[CV06]